Case 19-20742-GLT         Doc 70    Filed 01/31/20 Entered 01/31/20 15:23:04               Desc Main
                                    Document     Page 1 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

     IN RE:                            )
                                       ) BANKRUPTCY NO. 19-20742-GLT
     RICHARD J. ODDO,                  )
                                       ) CHAPTER 13
          Debtor,                      )
                                       )
     U.S.  BANK      TRUST    NATIONAL )
     ASSOCIATION AS TRUSTEE OF THE )
     CABANA SERIES III TRUST,          )
                                       ) Docket No. ___________
          Movant,                      )
     v.                                )
                                       )
     RICHARD J. ODDO AND               )
     RONDA J. WINNECOUR, TRUSTEE,      )
                                       )
          Respondents.                 )

          RESPONSE TO DEBTOR’S OBJECTION TO PROOF OF CLAIM NO. 9

         AND NOW, comes Respondent, U.S. Bank Trust National Association as Trustee of the

 Cabana Series III Trust, by and through counsel, Michael Mazack, Esquire and The Lynch Law

 Group, LLC and hereby files its Response to Debtor’s Objection to Proof of Claim No. 9:

       1. Admitted.

       2. Admitted.

       3. Admitted.

       4. Admitted in part and denied in part. It is admitted that the Court entered an Order

approving a loan modification agreement for this obligation (the “Loan Modification Order”). It is

denied that the Loan Modification Order modified the obligation between the parties. The Loan

Modification Order is a written document which speaks for itself. Any attempt to characterize or

qualify the content of the document is denied. It is further denied that the loan modification outlined

in the Loan Modification Order was ever completed by Debtor. The loan modification was approved

by the Court, however it was never formally executed by the Debtor, as he failed to provide the proper
Case 19-20742-GLT         Doc 70    Filed 01/31/20 Entered 01/31/20 15:23:04               Desc Main
                                    Document     Page 2 of 3


signed documents to Ditech and the subsequent servicers. Additionally, Ditech filed a Notice of

Mortgage Payment Change (“Notice”) pursuant to 3002.1 on February 16, 2018, which became

effective April 1, 2018. This Notice raised the monthly payment to $724.39, including escrow. Debtor

never objected to this Notice, therefore the Notice further modified the terms of this obligation by

increasing the monthly payment amount. See Docket 15-24387-GLT Claims Register at Claim No. 3.

       5. Admitted.

       6. Admitted.

       7. Admitted in part and denied in part. It is admitted that the Chapter 13 Trustee filed her

Final Report and Account. The Final Report written document which speaks for itself. Any attempt to

characterize or qualify the content of the document is denied. Despite the Loan Modification Order

and the Notice, Debtor paid varying monthly amounts decreasing from $1,300 to $297.88. Eventually,

he ceased making payments in October 2018, before his first bankruptcy was dismissed. Since March

2018, his monthly payments consistently fell short of both the $642.93 approved by the 2017 Loan

Modification order and the $724.39 due under the April 2018 Notice. In total, the Debtor made

payments of $10,816.00 through from January 2017 through March 2018, and payments totaling

$1,864.61 from April 2018 until February 2019 ($12,680.61 total). This is demonstrated by the

Trustee’s Final Report in the Prior Bankruptcy which shows that a total of $6,974.90 was paid to Ditech

on this claim before the Loan Modification Order was entered, and an additional $12,680.61 was paid

to Ditech thereafter. See Objection Exhibit “3”.

       8. Admitted

       9. Admitted.

       10. Admitted in part and denied in part. It is admitted that U.S. Bank filed Proof of Claim

No. 9. The Proof of Claim is written document which speaks for itself. Any attempt to characterize or

qualify the content of the document is denied. It is denied that the loan modification was final or was

required to be incorporated into the Claim.
Case 19-20742-GLT            Doc 70      Filed 01/31/20 Entered 01/31/20 15:23:04                    Desc Main
                                         Document     Page 3 of 3


         11. Denied. It is denied that the loan modification was final or was required to be

incorporated into the Claim or that the Claim does not include the payments paid to Ditech by Debtor’s

previous bankruptcy. The loan modification outlined in the Loan Modification Order was never

executed by Debtor. Assuming that the 2017 Loan Modification Order did modify this agreement, the

current outstanding principal balance due on this obligation would be approximately $96,231.43.1 This

is over $10,000 more than the $85,908.83 which the Debtor claims is owed. In order for Debtor to

keep his payments current and avoid arrears under the Loan Modification Order, Debtor’s payments

would have had to total $17,612.24. 2 As demonstrated by Debtor’s Exhibit 3 to the Objection, Debtor’s

payments fell short of this figure by $4,931.63. Additionally, $6,947.90 of the $19,655.51 paid to

Ditech during Debtor’s previous bankruptcy was paid to Ditech before the Loan Modification Order

was entered. This amount was credited to the outstanding balance in the Loan Modification Order and

should not be calculated into U.S. Bank’s proof of claim No. 9 as payments received following the

alleged loan modification.

          WHEREFORE, Movants respectfully request that this Honorable Court overrule Debtors

    Objection to Proof of Claim No. 9 and grant all other relief as is just.

          Dated: January 31, 2020                              Respectfully submitted,

                                                             THE LYNCH LAW GROUP, LLC

                                                                Michael C. Mazack
                                                               /s/ Michael C. Mazack
                                                               Michael C. Mazack Esq. Pa. I.D. #205742
                                                               501 Smith Drive, Suite 3
                                                               Cranberry Township, Pennsylvania 16066
                                                               Phone: (724) 776-8000
                                                               Email: mmazack@lynchlaw-group.com
                                                               Attorney for Respondent



1
  This figure is the sum of $642.39 multiplied by fifteen months (the time from 2017 Loan Modification until the
rate was raised by the 2018 Notice) plus $724.39 multiplied by eleven months (the time from the 2018 Notice until
the second Bankruptcy was filed).
2
  Id.
